    Case: 4:18-cv-00906-SRW Doc. #: 30 Filed: 12/28/20 Page: 1 of 5 PageID #: 229




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    EDWARD ALLEN MOORE,                               )
                                                      )
           Petitioner,                                )
                                                      )
           vs.                                        )        Case No. 4:18-CV-906 SRW
                                                      )
    BILL STANGE, 1                                    )
                                                      )
           Respondent(s).                             )

                                     MEMORANDUM AND ORDER

          This matter is before the Court on the Petition of Edward Allen Moore for a writ of

habeas corpus under 28 U.S.C. § 2254. ECF No. 1. The matter is fully briefed. Both parties have

consented to the exercise of plenary authority by a United States Magistrate Judge under 28

U.S.C. § 636(c). For the reasons set forth below, the petition for a writ of habeas corpus is

denied.

I.        BACKGROUND

          In 1991, Petitioner was convicted of first-degree assault and sentenced to thirty years

imprisonment. In June 2017, Petitioner was paroled. Less than two months later, in July 2017, St.

Louis City police officers arrested Petitioner for new assault charges. According to the police

report, Petitioner attacked four people with a ball-peen hammer and a large stick, causing

massive head trauma to three of the victims, and injuries to the fourth. Two days after being

arrested, a Parole Board officer filed a Field Violation report for Petitioner in regard to the

assault. The officer provided Petitioner with a copy of the violation report, the “Rights of




1
 Petitioner is currently incarcerated at the Southeast Correctional Center in Charleston, Missouri. ECF No. 22. Bill
Stange is the Warden and proper party respondent. See 28 U.S.C. § 2254, Rule 2(a).

                                                          1
 Case: 4:18-cv-00906-SRW Doc. #: 30 Filed: 12/28/20 Page: 2 of 5 PageID #: 230




Offender to Preliminary Hearing and Revocation Hearing” booklet, and a preliminary hearing

request form. Petitioner signed the document requesting a preliminary hearing. This document

also notified Petitioner of the date of the hearing, the name of the hearing officer, and the names

of the witnesses the State would call.

       On August 8, 2017, a preliminary parole revocation hearing was held, and a hearing

officer found probable cause to believe Petitioner violated the conditions of his parole. At the

hearing, Petitioner questioned Detective Steven Strohmeyer, but he called no witnesses on his

own behalf.

       On June 8, 2018, a jury found Petitioner guilty of four counts of first-degree assault and

four counts of armed criminal action stemming from the assault in July 2017. The circuit court

sentenced him to consecutive sentences of “30 years or life” on his four counts of assault and

concurrent thirty-year sentences on his four counts of armed criminal action.

       Petitioner now challenges his preliminary parole revocation; he is not challenging his

2018 convictions. On December 14, 2020, Petitioner filed a document dated May 7, 2019, noting

the Missouri Court of Appeals had vacated the judgment for his 2018 convictions because

sentences of “30 years or life” conflicted with the Missouri sentencing statutes. However,

Petitioner failed to mention that the trial court resentenced him on August 1, 2019, to four

consecutive thirty-year sentences and four concurrent thirty-year sentences. Petitioner is

therefore serving a sentence of 120 years in prison on the 2018 convictions. The appeal of those

convictions continues.

II.    STANDARD

       Pursuant to 28 U.S.C. § 2254, a district court “shall entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court only on



                                                 2
 Case: 4:18-cv-00906-SRW Doc. #: 30 Filed: 12/28/20 Page: 3 of 5 PageID #: 231




the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). “[I]n a § 2254 habeas corpus proceeding, a federal court’s review

of alleged due process violations stemming from a state court conviction is narrow.” Anderson v.

Goeke, 44 F.3d 675, 679 (8th Cir. 1995).

       Federal courts may not grant habeas relief on a claim that has been decided on the merits

in State court unless that adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). “A state court’s decision is contrary to . . . clearly established law if

it applies a rule that contradicts the governing law set forth in [Supreme Court] cases or if it

confronts a set of facts that are materially indistinguishable from a [Supreme Court] decision . . .

and nevertheless arrives at a [different] result.” Cagle v. Norris, 474 F.3d 1090, 1095 (8th Cir.

2007) (quoting Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)). A state court “unreasonably

applies” federal law when it “identifies the correct governing legal rule from [the Supreme]

Court’s cases but unreasonably applies it to the facts of the particular state prisoner’s case,” or

“unreasonably extends a legal principle from [the Supreme Court’s] precedent to a new context

where it should not apply or unreasonably refuses to extend that principle to a new context where

it should apply.” Williams v. Taylor, 529 U.S. 362, 407 (2000). A state court decision may be

considered an unreasonable determination “only if it is shown that the state court’s

presumptively correct factual findings do not enjoy support in the record.” Ryan v. Clarke, 387

F.3d 785, 790-791 (8th Cir. 2004) (citing 28 U.S.C. § 2254(e)(1)).




                                                  3
 Case: 4:18-cv-00906-SRW Doc. #: 30 Filed: 12/28/20 Page: 4 of 5 PageID #: 232




       A state court’s factual findings are presumed to be correct. 28 U.S.C. § 2254(e)(1); Wood

v. Allen, 558 U.S. 290, 293 (2010). Review under § 2254(d)(1) is limited to the record before the

state court that adjudicated the claim on the merits. Cullen v. Pinholster, 563 U.S. 170, 180-81

(2011). Clear and convincing evidence that state court factual findings lack evidentiary support is

required to grant habeas relief. 28 U.S.C. § 2254(e)(1); Wood, 558 U.S. at 293.

III.   DISCUSSION

       Petitioner asserts three grounds for relief in his Petition: (1) he was arbitrarily denied

confrontation of his accuser at his preliminary parole revocation hearing; (2) he was arbitrarily

denied an opportunity to present a defense at the hearing; and (3) the finding of probable cause to

believe he violated his parole is not supported by any admissible, substantive evidence.

       All of Petitioner’s claims concern what occurred at his preliminary parole revocation

hearing. Subsequent to that hearing, Petitioner was convicted on June 8, 2018, and sentenced to

120 years of imprisonment for his new crimes. His parole was finally revoked on March 8, 2019.

(ECF No. 27-1). Any error at his preliminary parole revocation hearing has been rendered moot

by the final revocation hearing and order. See Pierson v. Palmer, No. CIV.A.01-CV-71851-DT,

2002 WL 31236195 at *4 (E.D. Mich. Sept. 4, 2002) (citing Gerstein v. Pugh, 420 U.S. 103, 119

(1975)); see also United States v. McFarland, 726 Fed. App’x 709, 712 (10th Cir. 2018).

Petitioner no longer suffers actual injury that can be redressed by a favorable judicial decision as

the granting of Petitioner’s petition would have no effect on his present custody status.

Therefore, the Court must dismiss the Petition as moot.




                                                  4
 Case: 4:18-cv-00906-SRW Doc. #: 30 Filed: 12/28/20 Page: 5 of 5 PageID #: 233




       Accordingly,

       IT IS HEREBY ORDERED that the Petition of Edward Allen Moore for a Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 is DISMISSED, as moot. A separate judgment in

accord with this Order is entered on this same date.

       So Ordered this 28th day of December, 2020.


                                             /s/ Stephen R. Welby
                                             STEPHEN R. WELBY
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
